WOODLEY, Judge.
On January 13, 1958, appellant Felix Villarreal pleaded guilty in the district court of Jim Wells County to the offense of felony theft and his punishment was assessed at two years.
Imposition of sentence was suspended and he was placed on probation, the first condition being that he “commit no offense against the laws of this State or any other State or of the United States.”
*611On March 10, 1958, motion was filed by the district attorney alleging that appellant had violated the terms of his probation.
After hearing the probation theretofore granted was revoked and sentence pronounced.
This is an appeal from that order.
The state moves to dismiss the appeal because the notice of appeal appears only on the court’s docket.
The docket entry, as we understand the transcript, was entered in the minutes of the court, hence the notice of appeal was “entered of record” as required by Art. 827 C.C.P.
No brief has been filed on behalf of appellant.
The court found in his order revoking probation that appellant “has violated the terms of his probation in that he has committed offenses against the laws of the State of Texas.”
Evidence was offered at the hearing to the effect that appellant was in company with Ramiro Arredondo, Louis Pena and others, before Pena and Arredondo burglarized a place of business known as White Garden, and that a pistol stolen in the burglary was found in appellant’s possession.
Arredondo testified that the other boys, including appellant, knew what they were going to do and that all shared In the money taken from the White Garden.
The trial judge did not abuse his discretion in revoking the probation.
The judgment is affirmed.